USCA4 Appeal: 22-6331      Doc: 8        Filed: 10/21/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6331


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TRENT JERROD DANIELS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. J. Michelle Childs, District Judge. (3:18-cr-00873-JMC-1)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Trent Jerrod Daniels, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6331      Doc: 8         Filed: 10/21/2022      Pg: 2 of 2




        PER CURIAM:

               Trent Jerrod Daniels appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

        granting or denying a compassionate release motion for abuse of discretion. United States

        v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct.

        383 (2021). We have reviewed the record and conclude that the district court did not abuse

        its discretion in analyzing the relevant 18 U.S.C. § 3553(a) factors. See United States v.

        High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court’s order denying

        compassionate release where “[t]he court’s rationale . . . was both rational and legitimate

        under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to allow for

        meaningful appellate review” (internal quotation marks omitted)). We therefore affirm the

        district court’s order.   We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                         AFFIRMED




                                                      2